HUNGER, District Judge.
These appeals are companions to the case of First National Bank of Evanston v. Bank of Waynesboro, 262 Fed. 754, — C. C. A. —, just decided, and seek a reversal of portions of tlie same decree. After the James Coal & lee Company had insialled the ice-malting machinery, which it had received under the title-retaining contract, it executed a note for borrowed money and secured it by a mortgage, and Murphy is the owner of the note and mortgage and seeks to have a decree that his lien extended to the ice-making machinery, and that it was superior to the seller’s claim under his contract.
Sullivan seeks the same relief, and as a basis therefor asserts that he has an interest in a mortgage executed by the James Coal & Ice Company after the ice-making machinery had been insialled. The decree of the lower court denied to appellants the relief sought by them. What has been said in the case of First National Bank of Evanston v. Bank of Waynesboro necessarily determines these appeals and requires an affirmance of the decree.
Affirmed.